                 Case 2:21-mj-00112-CKD Document 15 Filed 07/29/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:21-MJ-112-CKD
12                                 Plaintiff,            STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(D) AND EXCLUSION OF TIME AND
                                                         [PROPOSED] FINDINGS AND ORDER
14   QUAZEEM OWOLABI ADEYINKA,
                                                         DATE: July 29, 2021
15                                Defendant.             TIME: 2:00 p.m.
                                                         COURT: Hon. Jeremy D. Peterson
16

17          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.

18 Attorney ROBERT J. ARTUZ, and Defendant QUAZEEM OWOLABI ADEYINKA, both individually

19 and by and through his counsel of record, DOUGLAS BEEVERS, hereby stipulate as follows:

20          1.       The Complaint in this case was filed on July 12, 2021, charging Adeyinka with one count

21 of conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349. Adeyinka first appeared before a

22 judicial officer of the District of Maryland on or about July 14, 2021, and was released on bond. He is

23 scheduled to make his first appearance in this district on July 29, 2021 via videoconference, where the

24 Complaint is pending. The Court has not yet set a preliminary hearing date.

25          By this stipulation, the parties jointly move to set the preliminary hearing date on August 27,

26 2021 at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of the Federal Rules of

27 Criminal Procedure. The parties stipulate that the delay is required to allow the defense reasonable time

28 for preparation, and for the government’s collection and production of discovery and continuing

      STIPULATION                                        1
                 Case 2:21-mj-00112-CKD Document 15 Filed 07/29/21 Page 2 of 4


 1 investigation of the case. For example, the government is preparing to produce discovery relevant to this

 2 case, including over 1,000 pages of law enforcement reports, EDD records, bank records, photographs,

 3 and criminal histories. The government also anticipates producing multiple gigabytes of documents from

 4 multiple data extractions of the defendant and his co-defendant’s electronic devices, which will be

 5 available to defense counsel for inspection. Defense counsel needs time to review and consider all the

 6 evidence and to conduct further investigation. The parties further agree that the interests of justice

 7 served by granting this continuance outweigh the best interests of the public and the defendant in a

 8 speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 9          2.       The parties agree that good cause exists for the extension of time, and that the extension

10 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

11 Therefore, the parties request that the time between July 29, 2021, and August 27, 2021 be excluded

12 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

13          IT IS SO STIPULATED.

14
      Dated: July 23, 2021                                    PHILLIP A. TALBERT
15                                                            Acting United States Attorney
16
                                                              /s/ ROBERT J. ARTUZ
17                                                            ROBERT J. ARTUZ
                                                              Special Assistant U.S. Attorney
18

19
      Dated: July 23, 2021                                    /s/ DOUGLAS BEEVERS
20                                                            DOUGLAS BEEVERS
21                                                            Assistant Federal Defender
                                                              Counsel for Defendant
22                                                            QUAZEEM OWOLABI ADEYINKA

23

24

25

26

27

28

      STIPULATION                                         2
                 Case 2:21-mj-00112-CKD Document 15 Filed 07/29/21 Page 3 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:21-MJ-112-CKD
12                                 Plaintiff,             [PROPOSED] FINDINGS AND ORDER
                                                          EXTENDING TIME FOR PRELIMINARY
13                           v.                           HEARING PURSUANT TO RULE 5.1(d) AND
                                                          EXCLUDING TIME
14   QUAZEEM OWOLABI ADEYINKA,
                                                          DATE: July 29, 2021
15                                                        TIME: 2:00 p.m.
                                   Defendant.             COURT: Hon. Jeremy D. Peterson
16

17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on July 23, 2021. The
19
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
20
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21
     5.1(d) of the Federal Rules of Criminal Procedure.
22
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
24
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
25
     not adversely affect the public interest in the prompt disposition of criminal cases.
26
            THEREFORE, FOR GOOD CAUSE SHOWN:
27
            1.       The defendant’s initial appearance in this district shall remain on July 29, 2021, before
28

      [PROPOSED] FINDINGS AND ORDER                        1
                Case 2:21-mj-00112-CKD Document 15 Filed 07/29/21 Page 4 of 4


 1 the duty magistrate judge.

 2         2.       The date of the preliminary hearing is extended to August 27, 2021 at 2:00 p.m.

 3         3.       The time between July 29, 2021, and August 27, 2021 shall be excluded from calculation

 4 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         4.       Defendants shall appear at that date and time before the Magistrate Judge on duty.

 6

 7         IT IS SO ORDERED.

 8 Date: July 28, 2021

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
